LAW OFFICES OF ROBERT G. CUMMINGS
The Fitzpatrick Building
2000 Broadway Street
Redwood City, CA 94063

Oo SOF YN DB nA BSP W NO

fresh meh mm mn mh fm fmm rh
SN DW A FBP WO NH fF OS

a
Oo ©

mo NY VY NY NY WH NY NY WH
Oo ND UH FSP WO YN KF OC

Case 3:19-cv-03930-JST Document1 Filed 07/08/19 Page 1 of 12

Robert G. Cummings (SBN 204438)

Law Offices of Robert G. Cummings

2000 Broadway Street

Redwood City, California 94063

Phone: (650) 434-2541

Facsimile: (650) 412-1829
rgc@cummingslawgroup.onmicrosoft.com

Attorney for Plaintiff, Maria E. Cisneros

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

MARIA E. CISNEROS, Case No.
Plaintiff, COMPLAINT FOR:
VS. 1) Sec. & Exchange Fraud 17(a);

2) Sec. & Exchange Fraud Rule 10(b);
ALLIANZ LIFE INSURANCE COMPANY OF | 3) Advisors Act Fraud Sec. 206;

NORTH AMERICA, and DOES 1 through 10, 4) Negligence;
5) Fraud;
Defendants. 6) Breach of Contract;
7) Breach of the Covenant of Good Faith
and Fair Dealing;

8) Breach of Fiduciary Duty.

 

 

Plaintiff, MARIA E. CISNEROS (hereinafter “Plaintiff’), alleges as follows:

INTRODUCTION

1. Plaintiff brings this action to recover general, exemplary and punitive damages, and to seek
restitution, and exemplary damages as Plaintiff suffered as a direct result of Defendant’s

negligence and intentional fraud and her detrimental reliance thereon.
PARTIES

2. Plaintiff was, and at all times mentioned in this complaint was, a resident of San Mateo
County, California. Plaintiff now resides in Stanislaus County, California.
3. Defendant, ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA

(hereinafter “Defendant”) is, and at all times mentioned in this complaint was, corporation

-l-

 

 

COMPLAINT

 

 
LAW OFFICES OF ROBERT G. CUMMINGS
The Fitzpatrick Building
2000 Broadway Street
Redwood City, CA 94063

Oo CO NN DB A - WW Ne

bo bh bo bo bo we) nN oe foam a foot — pont poi pon ane oy
eo N nN Wa & Ww bo — oS oO oO ~ nN WN Bf a No bot oS

Case 3:19-cv-03930-JST Document1 Filed 07/08/19 Page 2 of 12

of the Commonwealth of Minnesota doing business in and asserting its influence in
Northern California.

The true names and capacities, whether individual, corporation, associative or otherwise, of
Does | through 10, inclusive, are unknown to Plaintiff who therefore files this Action
against such Defendants by such fictitious names pursuant to Code of Civil Procedures
$474. Plaintiff further alleges that each of such fictitious Defendants are in some manner
responsible for the acts and occurrence herein set forth. Plaintiff will amend this Complaint
to allege such fictitious Defendants’ true names and capacities when same are ascertained,

as well as, the manner in which each fictitious Cross-Defendant is responsible.

JURISDICTION AND VENUE

Venue in this district is proper as the injuries to Plaintiff occurred within the Northern
District of California and the Corporate Defendants regularly seek to avail themselves of
the subject jurisdiction for the purposes of obtaining additional clients and/or providing
investments to their existing clients. Pursuant to Section 27(a) of the Securities Exchange
Act of 1934, 15 U.S.C. section 78aa(a), Defendant actively transacts business in this
judicial district and because certain transactions, acts, practices, and courses of conduct
constituting violations of federal securities laws occurred within this district, thus,
jurisdiction is proper in this Court as a federal question.

This action is bought to recover monetary damages under statutory and common law
remedies. The amount of controversy exceeds the jurisdictional minimum of $75,000.00,
thus, subject matter is proper in this Court under diversity of citizenship. Further pursuant
to 17 C.F.R. § 240.10b-5 (Rule 10b-5), this Court is empowered to protect investors such as

Plaintiff from the unscrupulous actions of the Defendants described herein.

BACKGROUND
Plaintiff was a customer of ALLIANZ LIFE INSURANCE COMPANY OF NORTH

AMERICA and/or its various related entities doing business in Northern California.
Plaintiff was gainfully employed with the Kaiser Hospital for twenty-five years from 1982
through 2005 and the County of San Mateo for eleven years from 2005 through 2017.

-2-

 

 

COMPLAINT

 

 
LAW OFFICES OF ROBERT G. CUMMINGS
The Fitzpatrick Building
2000 Broadway Street
Redwood City, CA 94063

o Co SS DSO A SP WY) HN

preheat
SN HN 7 BP WH HO KH @]

oo
oOo 6

mo NO YN NY LY NH WV WYN WD
ao NY HD HA FP WD NY | O&O

10.
UL.

12.
13,

14,

13,

16.

ive

Case 3:19-cv-03930-JST Document 1 Filed 07/08/19 Page 3 of 12

When Plaintiff ceased work at Kaiser Hospital she had accrued approximately $101,000 in
retirement benefits.

In 2015, Plaintiff invested part of her retirement benefits with Defendant.

Over the course of the next two years, Defendant sent Plaintiff several statements showing
substantial growth in the contract value of Plaintiff's investment.

During this time, Plaintiff began looking for retirement properties outside the Bay Area.

In June of 2017, Plaintiff identified a home that was within her and her husband’s budget
based on their net worth including the values reported by Defendant in their monthly
statements. After arranging for and qualifying for financing, Plaintiff and her husband
purchased a home in Stanislaus County.

By August of 2017, Defendant had sent Plaintiff a statement showing a contract value of
approximately $137,841.38. (A true and correct copy of the August 15, 2017 Index
Options Statement is attached hereto as Exhibit One.)

In August of 2017, Plaintiff requested Defendant to fully surrender the contract. Instead of
turning over the listed cash surrender value of $138.095.70, Defendant sent a letter dated
August 28, 2017 stating that an error occurred, and the contract value was only $41,233.66.
(A true and correct copy of the August 28, 2017 is attached hereto as Exhibit Two.)
Defendant had sent a series of monthly investment reports to Plaintiff showing substantial

and steady growth in Plaintiff's investment causing Plaintiff to detrimentally rely on the

stated values fraudulently reported by Defendant. Based on information and belief, the
investment advisors employed by Defendant directly and indirectly benefitted from the
inflated values of Plaintiff's investment. Given Defendant’s course of conduct over the
two-year period and the repetition of statements showing substantial growth to Plaintiff's

initial investment, Plaintiff was reasonable in her reliance on Defendant’s representations.

FIRST CAUSE OF ACTION
Securities and Exchange Fraud
(in violation of Section 17(a) of the Securities Act)
(Against ALL DEFENDANTS)

Plaintiff refers to paragraph 1 through 16 inclusive, and by reference incorporates them
herein.

Ba

 

 

COMPLAINT

 
LAW OFFICES OF ROBERT G. CUMMINGS
The Fitzpatrick Building
2000 Broadway Street
Redwood City, CA 94063

Oo Se NY DB AH Fe WY NYO

rr
NI WB A FP W NO KF &S

ans
oO ©

Bo NYO NY NY NY NY VY NY W
ao ND UH Fe WD YY KF &

18.

19,

20.

Zl.

2.

eos

Case 3:19-cv-03930-JST Document 1 Filed 07/08/19 Page 4 of 12

Defendant, directly or indirectly, singly or in concert with others, in the offer or sale of
securities, by use of the mails: (a) employed devices, schemes, or artifices to defraud; (b)
obtained money or property by means of untrue statements of a material fact or omitted to
state material fact necessary in order to make the statement made, in light of the
circumstances under which they were made, not misleading; or (c) engages in transactions,
practices, or courses of business which operate as a fraud or deceit upon Plaintiff.

With respect to violations of Sections 17(a)(2) and (3) of the Securities Act, Defendant was
at least negligent in its actions and inaction. With respect to violations of Section 17(a)(1)
of the Securities Act, Defendant acted knowingly or severely recklessly in its actions and
inaction. By reason of the foregoing, Defendant violated and, unless enjoined, will
continue to violate Section 17(a) of the Securities Act [15 U.S.C. sec. 77q(a)].

As a direct and proximate result of Defendants unlawful conduct, Plaintiff has suffered
special damages to be proven at time of trial. ;

As a direct and proximate result of Defendants unlawful conduct, Plaintiff has suffered
general damages including but not limited to shock, embarrassment, intimidation, physical
distress and injury, humiliation, fear, stress and other damages to be proven at the time of
trial.

Plaintiff is informed and believes, and thereupon alleges, that Defendants, and each of
them, committed the acts herein alleged maliciously and oppressively in conscious
disregard for Plaintiff's rights. Plaintiff is entitled to recover punitive damages in an
amount according to proof.

As a result of the conduct of Defendants, and each of them, Plaintiff was forced to retain an
attorney in order to protect her rights. Accordingly, Plaintiff seeks reasonable attorney’s
fees incurred in this litigation in an amount according to proof at trial and other relief as
requested in Plaintiff's prayer for relief below.

WHEREFORE, Plaintiff prays for relief as set forth below.

SECOND CAUSE OF ACTION
Fraud
(In violation of Section 10(b) of the Exchange Act and Rule 10b-5)
(Against ALL DEFENDANTS)

-4-

 

 

COMPLAINT

 

 
io Oo N DN A Be WB Ne

ee
b&b WN No | &

The Fitzpatrick Building
2000 Broadway Street
Redwood City, CA 94063

LAW OFFICES OF ROBERT G. CUMMINGS
_ —
On WwW

bok
~~

a
‘Oo 6o

wo YY HO YH NY LY NY WK WY
com NLUCCOD RO N

 

24.

205

26.

ai.
28.
aoe

a0.

31.

32.

33.

34.

Case 3:19-cv-03930-JST Document1 Filed 07/08/19 Page 5 of 12

Plaintiff refers to paragraph 1 through 23 inclusive, and by reference incorporates them
herein.

Defendant, directly or indirectly, singly or in concert with others, in connection with the
purchase or sale of securities, by the use of any means or instrumentality of interstate
commerce or of the mails, knowingly or with reckless disregard for the truth: (a) employed
devices, schemes, or artifices to defraud; (b) made untrue statements of a material fact or
omitted to state a material fact necessary in order to make the statement made, in light of
the circumstances under which they were made, not misleading; or (c) engaged in acts,
practices, or courses of business which operate or would operate as a fraud and deceit upon
purchasers of securities, or upon other persons.

Defendant acted knowingly or severely recklessly in his actions or inactions. By reason of
the foregoing, Defendant violated and, unless enjoined, will continued to violate Section
10(b) of the Exchange Act [15 U.S.C. sec. 78j(b)] and Rule 10b-5 thereunder [17C.F.R. sec.
240.10b-5].

At all relevant times, Defendants owed a duty of due care to Plaintiff.

Defendants breached their duty of due care to Plaintiff by their acts and omissions.

By their acts and omissions as alleged herein, Defendants violated state and federal
regulations, including but not limited to the Unruh Act, and the Ralph Act.

Defendants breached of duty and violations of law proximately caused, and were a
substantial factor in causing, Plaintiffs’ damages as alleged herein. Such damages were
reasonably foreseeable to Defendants.

Plaintiffs’ damages resulted from an occurrence the nature of which violated statutes and
regulations were designed to prevent.

At all relevant times, Plaintiff has belonged to the class of persons for whose protection the
statutes and regulations were adopted.

By virtue of Defendants’ acts and omissions as alleged herein, Plaintiff is entitled to
preliminary and permanent relief.

Plaintiff is entitled to an award of damages, including exemplary damages, in an amount

according to proof, as a result of Defendants’ conduct alleged herein.

-5-

 

COMPLAINT

 

 
LAW OFFICES OF ROBERT G. CUMMINGS
The Fitzpatrick Building
2000 Broadway Street
Redwood City, CA 94063

oOo a nN HD eH Se WB NY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

35.

36.

at,

38.

Case 3:19-cv-03930-JST Document 1 Filed 07/08/19 Page 6 of 12

As a direct and proximate result of the negligent conduct of Defendants, Plaintiff has
suffered damage to her reputation, emotional distress, mental anguish and humiliation with
physical manifestations, and other injuries to her person, all to her general, special and
consequential damage in an amount exceeded $75,000 according to proof at trial, within the
jurisdiction of this Court.

As a further direct and proximate result of Defendants’ negligent action against Plaintiff,
Plaintiff had incurred litigation expenses including costs and attorneys” fee in the amount to
be proven at trial.

In doing the things herein alleged and authorizing and ratifying the wrongful conduct
described herein, Defendants acted maliciously, fraudulently, despicably, oppressively, and
in conscious and reckless disregard of the rights and reputation of Plaintiff, and by reasons
thereof, Plaintiff demands exemplary and/or punitive damages against Defendants, and each
of them, in the amount sufficient to set an example to punish Defendants, and each of them,
and to deter others similarly situated from such conduct in the future.

WHEREFORE, Plaintiff prays for relief as set forth below.

THIRD CAUSE OF ACTION
Fraud
(In violation of Sections 206(1), (2) and (4) of the Advisers Act and Rule 206(4)-(8))
(Against ALL DEFENDANTS)

Plaintiff refers to paragraph 1 through 36 inclusive, and by reference incorporates them
herein.

Defendant, directly or indirectly, singly or in concert with others, by the use of any means
or instrumentality of interstate commerce or of the mails: (a) employed devices, schemes,
or artifices to defraud any client or prospective client; (b) engaged in any transaction,
practice, or course of business which operated as a fraud or deceit upon any client or
prospective client; (c) engaged in any act, practice, or course of business that is fraudulent,
deceptive or manipulative; or (d) made any untrue statement of a material fact or omitted to

state a material fact necessary in order to make the statements made, in the light of the

-6-

 

 

COMPLAINT

 

 
LAW OFFICES OF ROBERT G. CUMMINGS

The Fitzpatrick Building
2000 Broadway Street
Redwood City, CA 94063

Oo CO NSN DB A BSP WCW NHN

pemeh fmm fmmch orm rh mmh hme
S DW CR & Ww NO KF ©

beh pet
Oo ©

No MMO NYO HY NY NY NY NY WD
oo N DW OH SP WwW PO KF OS

29.

AQ.

41.

42.

43.

44,

45.

Case 3:19-cv-03930-JST Document1 Filed 07/08/19 Page 7 of 12

circumstances under which they were made, not misleading, to any investor or prospective
investor in the pooled investment vehicle.

With respect to violations of Sections 206 (2) and (4) of the Advisers Act, Defendant was at
least negligent in its actions and inactions. With respect to violations of Sections 206(1),
Defendant acted knowingly or severely recklessly in his actions and inaction. By reason of
the foregoing , Defendant violated and, unless enjoined, will continue to violate Section
206(1), (2) and (4) of the Advisers Act [15 U.S.C. sec. 80b-6(1), (2) and (4)] and Rule
206(4)-8 thereunder [15 U.S.C. sec. 275.206(4)-8].

As a direct and proximate result of Defendants unlawful conduct, Plaintiff has suffered
special damages to be proven at time of trial.

As a direct and proximate result of Defendants unlawful conduct, Plaintiff has suffered
general damages including but not limited to shock, embarrassment, intimidation, physical
distress and injury, humiliation, fear, stress and other damages to be proven at the time of
trial.

Plaintiff is informed and believes, and thereupon alleges, that Defendants, and each of
them, committed the acts herein alleged maliciously and oppressively in conscious
disregard for Plaintiff's rights. Plaintiff is entitled to recover punitive damages in an
amount according to proof.

As a result of the conduct of Defendants, and each of them, Plaintiff was forced to retain an

attorney in order to protect her rights. Accordingly, Plaintiff seeks reasonable attorney’s
fees incurred in this litigation in an amount according to proof at trial and other relief as
requested in Plaintiffs prayer for relief below.

WHEREFORE, Plaintiff prays for relief as set forth below.

FOURTH CAUSE OF ACTION
Negligence
(Against ALL DEFENDANTS)

Plaintiff refers to paragraph 1 through 43 inclusive, and by reference incorporates them
herein.

At all relevant times, Defendants owed a duty of due care to Plaintiff.

-7-

 

 

COMPLAINT

 

 
LAW OFFICES OF ROBERT G. CUMMINGS
The Fitzpatrick Building
2000 Broadway Street
Redwood City, CA 94063

Oo Oo NN HD A BP WD NO

a
NY HDB Wn fb W NO | OC

a
Oo we

mb NO VY NY KN WKY NY NY WH
oo NN UH Fe WY NY fF O&O

Case 3:19-cv-03930-JST Document1 Filed 07/08/19 Page 8 of 12

46. Defendants breached their duty of due care to Plaintiff by their acts and omissions.

47. By their acts and omissions as alleged herein, Defendants violated state and federal
regulations, including but not limited to the Unruh Act, and the Ralph Act.

48. Defendants breached of duty and violations of law proximately caused, and were a
substantial factor in causing, Plaintiffs’ damages as alleged herein. Such damages were
reasonably foreseeable to Defendants.

49. Plaintiffs’ damages resulted from an occurrence the nature of which violated statutes and
regulations were designed to prevent.

50. Atall relevant times, Plaintiff has belonged to the class of persons for whose protection the
statutes and regulations were adopted.

51. _ By virtue of Defendants’ acts and omissions as alleged herein, Plaintiff is entitled to
preliminary and permanent relief.

52. Plaintiff is entitled to an award of damages, including exemplary damages, in an amount
according to proof, as a result of Defendants’ conduct alleged herein.

53. Asa direct and proximate result of the negligent conduct of Defendants, Plaintiff has
suffered damage to her reputation, emotional distress, mental anguish and humiliation with
physical manifestations, and other injuries to her person, all to her general, special and
consequential damage in an amount exceeded $75,000 according to proof at trial, within the
jurisdiction of this Court.

54. Asa further direct and proximate result of Defendants’ negligent action against Plaintiff,
Plaintiff had incurred litigation expenses including costs and attorneys’ fee in the amount to
be proven at trial.

In doing the things herein alleged and authorizing and ratifying the wrongful conduct
described herein, Defendants acted maliciously, fraudulently, despicably, oppressively, and
in conscious and reckless disregard of the rights and reputation of Plaintiff, and by reasons
thereof, Plaintiff demands exemplary and/or punitive damages against Defendants, and each
of them, in the amount sufficient to set an example to punish Defendants, and each of them,
and to deter others similarly situated from such conduct in the future.

WHEREFORE, Plaintiff prays for relief as set forth below.

-8-

 

 

COMPLAINT

 

 
LAW OFFICES OF ROBERT G. CUMMINGS

The Fitzpatrick Building
2000 Broadway Street
Redwood City, CA 94063

Oo COC NS DBD WT BP WD NO me

bem eh kk fk eh hh
“SN OW OO B&B WO HO KF ©

tm eee
Oo oO

No NY NY NY NY NY WY YK WW
Oo NN AM BR WD YB ES DS

35.

56.

aT,

38.

Jo.

60.

61.

62.

63.
64.

Case 3:19-cv-03930-JST Document1 Filed 07/08/19 Page 9 of 12

FIFTH CAUSE OF ACTION
Breach of Contract
(Against ALL DEFENDANTS)

Plaintiff refers to paragraph 1 through 54 inclusive, and by reference incorporates them
herein.

Plaintiff and Defendant entered into an implied or express contract whereby Defendant was
required to provide quotes of the cash value of the funds received from Plaintiff.
Defendant has breached that contract by failing to properly keep track of the policies cash
value.

Defendant is liable to Plaintiff for the harm caused to Plaintiff as a result of the breach of
contract and misappropriation of funds.

Plaintiff has been damaged in an amount to be proven at trial as the result of Defendant’s
breach of contract and misappropriation of Plaintiff's funds.

Plaintiff detrimentally relied on the Defendant’s representations and has effectively been
placed in financial peril due to those representations.

In addition, Plaintiff's damages are ongoing and increasing due to Defendant’s contractual
obligations to provide benefit payments for the claims identified herein.

WHEREFORE, Plaintiff prays for relief as set forth below.

SIXTH CAUSE OF ACTION
Breach of the Covenant of Good Faith and Fair Dealing
(Against ALL DEFENDANTS)

 

Plaintiff refers to paragraph 1 through 60 inclusive, and by reference incorporates them
herein.

Plaintiff and Defendant entered into an investment contract whereby Defendant received
Plaintiff's money and promised to manage and accurately report returns on investment. In
fulfilling its duties in good faith (a higher standard among investment firms), Defendant
must accurately report the performance on Plaintiffs investment.

Defendant was required to accurately report Plaintiffs investment performance.
Defendants knew or had reason to know that it was required to accurately report Plaintiff's

investment performance.

.§.

 

 

COMPLAINT

 

 
LAW OFFICES OF ROBERT G. CUMMINGS
The Fitzpatrick Building
2000 Broadway Street
Redwood City, CA 94063

So CO SN DH Oo S&F WD LPO

he tek
YN HD A F&F WD NO KF OO

beh pee
oO @&

ye YO VY NY NY NY NY NY W
oOo NN DB A FSP WY YY | O&O

Case 3:19-cv-03930-JST Document1 Filed 07/08/19 Page 10 of 12

65.

66.

67.

68.

69.

70.

71.

1.

Defendant breached the covenant of good faith and fair dealing governing its contract with
Plaintiff.

Defendant breached the covenant of goof faith and fair dealing by over inflating Plaintiff's
investment performance.

Plaintiff has been harmed by Defendants breach. Had Defendant accurately reported
Plaintiff's contract value, she would not have detrimentally relied on Defendant’s
representations.

WHEREFORE, Plaintiff prays for relief as set forth below.

SEVENTH CAUSE OF ACTION
Breach of Fiduciary Duty
(Against ALL DEFENDANTS)

Plaintiff refers to paragraph 1 through 66 inclusive, and by reference incorporates them
herein.

As a result of Defendant’s obligation to receive funds and transfer to funds to a life
insurance company for purchase of annuities, a fiduciary relationship existed between
Defendant and Plaintiff whereby Defendant had a fiduciary duty to Plaintiff and was duty
bound to act with the utmost good faith for the benefit of Plaintiff.

Defendant breached that fiduciary by converting, misappropriating and Plaintiff's funds for
its own personal use and enjoyment.

Plaintiff has been damaged in an amount to be proven at trial as a result of Defendant’s
breach of fiduciary duty.

In addition, Plainttiff's damages are ongoing and increasing due to Defendant’s contractual
obligations to provide benefit payments for the claims identified herein.

WHEREFORE, Plaintiff prays for relief as set forth below.

PRAYER FOR RELIEF
Plaintiff hereby prays for judgment against Defendants according to proof on all causes of
action, as follows:

Special damages in a sum according to proof against all Defendants;

-10-

 

 

COMPLAINT

 

 
LAW OFFICES OF ROBERT G. CUMMINGS
The Fitzpatrick Building
2000 Broadway Street
Redwood City, CA 94063

oOo SoS KN WD On Fe WD YO

heheh ek
aI HD WN BP WH NO KH |]

eet
Oo ce

No PO WN HO HN NH YP NY WN
ao NUN DFO AW BR DCO hUNlhlUlUmrElLlUWD

Case 3:19-cv-03930-JST Document1 Filed 07/08/19 Page 11 of 12

2. General damages in a sum according to proof against all Defendants;

3. For interest provided by law including, but not limited to, California Civil Code section
3291 against all Defendants;

4. For attorney’s fees as allowed against all Defendants;

5. Costs of suit and for such other and further relief as the court deems proper against all
Defendants;

6. For civil penalty provided by law including, but not limited to that provided by California
Civil Code section 52 against all Defendants;

7. For punitive damages against all Defendants;

8. For injunctive relief against all Defendants prohibiting any further harassment and/or

discrimination.

Dated: June 24, 2019 Respectfully submitted,

44 §

Robert G. Cummisgs,
Attorney for Plaintiff,
Maria E. Cisneros

-ll-

 

 

COMPLAINT

 

 
LAW OFFICES OF ROBERT G. CUMMINGS
The Fitzpatrick Building
2000 Broadway Street
Redwood City, CA 94063

oO CO SN DBD WA Be YH NHN

NO PO HN PPO HN KH DR DDR Bm amet
ao NN DN Oh FP WY NY K|§ FD BO BN HD A FP WD YH KS OC

Case 3:19-cv-03930-JST Document1 Filed 07/08/19 Page 12 of 12

DEMAND FOR JURY TRIAL

Plaintiff hereby demands jury trial.
Dated: June 23, 2019

Respectfully submitted,

~ f&—p

= 12 =

 

Robert G. Cummisgs,
Attorney for Plaintiff,
Maria E. Cisneros

 

 

COMPLAINT

 

 
